PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
EBARA CORPORATION
Application No. 16/441,904
Filed: 14 Jun 2019
Attorney Docket No. 101728.000165
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.55(e) filed February 10, 2022, to accept an unintentionally delayed claim for priority to JP 2018-119242 filed June 22, 2018, as set forth in the accompanying corrected Application Data Sheet (ADS).  

The petition under 37 CFR 1.55(e) is GRANTED.

This nonprovisional application did not include a proper reference to the foreign application, which priority is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. As the claim for foreign priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept a delayed claim for priority must be accompanied by:

The priority claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

The petition fee as set forth in 37 CFR 1.17(m);

A certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies;

A statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 
The nonprovisional application must be filed within twelve months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed. See MPEP 213.03. This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within two months of this period. See id.

With the present petition, applicant submitted:  (1) a corrected ADS identifying the foreign application by application number, country, and filing date with appropriate markings; (2) the required petition fee; and (3) an acceptable statement of unintentional delay. The Office retrieved an electronic copy of the foreign priority document on September 17, 2019. Additionally, this application was filed within twelve months of the filing date of the foreign application (or is entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was filed not later than twelve months after the date on which the foreign application was filed).

As applicant has satisfied all of the above requirements, the Office accepts the claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) as unintentionally delayed.  	

Upon review, petitioner has provided an adequate explanation that the entire delay was unintentional. It is noted that the application number of the foreign priority application contained a typographical error on filing, and that the petition was filed within two (2) months of petitioner being informed by the Office that the foreign priority claim contained an error.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP 213.02) have been met. This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 216.

A corrected Filing Receipt, which includes the claim for priority to the prior foreign application, accompanies the decision.

This application is being referred to the Office of Data Management for processing into a patent.


Any inquiries directly pertaining to this matter may be directed to the undersigned at (571) 
272-3231.    

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


Enclosure:  Corrected Filing Receipt